DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Allowable Subject Matter
Claims 1-4, 6-20, 23-29, 32-55, 61-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Zalewski [US 2009/0288116] discloses in Fig 1, a multiplexing unit for multiplexing the first and second digital  data and a summing unit for summing the multiplexed digital data with another digital data.
Tarlazzi [US 2011/0135308] discloses in Fig 2B-3 a summing unit for summing the received multiplexed data containing the data from first and second base stations and data from a third base station to generate a summed data.
As claims 1 and 9, None of these references, taken alone or in any reasonable combination, teach a method and system comprising the first digital data comprises a first series of first digital values, wherein each respective first digital value of the first series of first digital values is associated with a respective time period, and wherein the second digital data comprises a second series of second digital values, wherein each respective second digital value of the second series of second digital values is associated with the respective time period; at least one summer function configured to digitally sum the first digital data with third digital data derived from a third base station to generate summed digital data for conversion to radio frequency signals and transmission at an antenna, wherein the third digital data comprises a third series of third digital values, wherein each respective third digital value of the third series of third digital values is associated with the respective time period; wherein the multiplexing unit multiplexes the first digital data with the second digital data by, for each respective time period, concatenating together (i) the respective first digital value associated with the respective time period and (ii) the respective second digital value associated with the respective time period, thereby producing a respective multiplexed digital value for the respective time period comprising a respective first portion comprising the respective first digital value associated with the respective time period and a respective second portion comprising the respective second digital value associated with the respective time period; wherein the summing unit is configured to extract the first digital data from the multiplexed digital data by, for each respective time period, extracting the respective first digital value associated with the respective time period from the respective first portion of the respective multiplexed digital value for the respective time period; and wherein the at least one summer function is configured to digitally sum the first digital data with the third digital data by, for each respective time period, digitally summing (1) the respective first digital value associated with the respective time period and (ii) the respective third digital value associated with the respective time period, thereby producing a respective summed value for the respective time period comprising a respective single value that is a function of a respective mathematical summing operation performed using, as inputs thereto, the respective first digital value associated with the respective time period and the respective third digital value associated with the respective time period, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claims 15, 20 and 29, None of these references, taken alone or in any reasonable combination, teach a method and system comprising wherein the first digital data comprises a first series of first digital values, wherein each respective first digital value of the first series of first digital values is associated with a respective time period; at least a second port configured to receive second digital data derived from a second base station, wherein the second digital data comprises a second series of second digital values associated with the respective time period, wherein each respective second digital value of the second series of second digital values is associated with the respective time period; at least one multiplexing function configured to multiplex the first digital data with the second digital data to generate multiplexed digital data by, for each respective time period, concatenating together (i) the respective first digital value associated with the respective time period and (ii) the respective second digital value associated with the respective time period, thereby producing a respective multiplexed digital value for the respective time period comprising a respective first portion comprising the respective first digital value associated with the respective time period and a respective second portion comprising the respective second digital value associated with the respective time period; and at least a third port configured to transmit the multiplexed digital data to a summing unit, wherein the summing unit is configured to: (i) receive the multiplexed digital data; (ii) extract the first digital data from the multiplexed digital data by, for each respective time period, extracting the respective first digital value associated with the respective time period from the respective first portion of the respective multiplexed digital value for the respective time period; and (3) digitally sum the first digital data from the multiplexed digital data with third digital data derived from a third base station to generate summed digital data for conversion to radio frequency signals and transmission at an antenna, wherein the third digital data comprises a third series of third digital values, wherein each third digital value of the third series of third digital values is associated with the respective time period, wherein summing unit is configured to digitally sum the first digital data with the third digital data by, for each respective time period, digitally summing (i) the respective first digital value associated with the respective time period and (ii) the respective third digital value associated with the respective time period, thereby producing a respective summed value for the respective time period comprising a respective single value that is a function of a respective mathematical summing operation performed using, as inputs thereto, the respective first digital value associated with the respective time period and the respective third digital value associated with the respective time period, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claims 37 and 47, None of these references, taken alone or in any reasonable combination, teach a method and system comprising wherein the second digital data comprises a second series of second digital values, wherein each respective second digital value of the second series of second digital values is associated with the respective time period, the second network interface configured to convert the second digital data into second digital data; a first unit communicatively coupled to the first network interface by a first digital communication link and to the second network interface by a second digital communication link, the first unit configured to receive the first digital data from the first network interface and the second digital data from the second network interface, the first unit further configured to multiplex at least portions of the first digital data and the second digital data into first multiplexed data by, for each respective time period, concatenating together (i) the respective first digital value associated with the respective time period and (ii) the respective second digital value associated with the respective time period, thereby producing a respective multiplexed digital value for the respective time period comprising a respective first portion comprising the respective first digital value associated with the respective time period and a respective second portion comprising the respective second digital value associated with the respective time period; and a second unit communicatively coupled to the first unit by at least a third digital communication link, the second unit configured to receive the first multiplexed data from the first unit, the second unit further configured to digitally sum at least a portion of the first digital data from the first multiplexed data with third data derived from a third base station external to the telecommunications system to create summed data, wherein the third digital data comprises a third series of third digital values, each third digital value of the third series of third digital values associated with the respective time period; wherein the second unit is configured to extract the first digital data from the multiplexed digital data by, for each respective time period, extracting the respective first digital value associated with the respective time period from the respective first portion of the respective multiplexed digital value for the respective time period; and wherein the second unit is configured to digitally sum the first digital data with the third digital data by, for each respective time period, digitally summing (i) the respective first digital value associated with the respective time period and (ii) the respective third digital value associated with the respective time period, thereby producing a respective summed value for the respective time period comprising a respective single value that is a function of a respective mathematical summing operation performed using, as inputs thereto, the respective first digital value associated with the respective time period and the respective third digital value associated with the respective time period, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414